Citation Nr: 0514018	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder with major depression, currently assigned a 50 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1943 to 
October 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Hartford, Connecticut, Regional Office (RO), which increased 
an evaluation for appellant's service-connected psychiatric 
disability from 30 percent to 50 percent.  

In May 2005, a Deputy Vice Chairman of the Board granted a 
motion by appellant's representative to advance this appeal 
on the Board's docket based on appellant's age.

The case is now ready for the Board's appellate 
determination.  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by severe anxiety and depression.  He is 
alert and oriented.  There is no indication of an inability 
to engage in activities of daily living and he does not 
display any bizarre behavior.  His psychiatric disability has 
been characterized as severe in degree.  

2.  It is at least as likely as not that appellant's 
psychiatric disability does result in deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  

3.  Appellant's psychiatric disability does not result in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
increased rating of 70 percent, but no more, for appellant's 
generalized anxiety disorder with major depression have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed on the appellate issue in question, particularly in 
light of the Board's partial allowance of the appellate issue 
in its decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability over the years are documented in the 
medical evidence.  Additionally, a VA psychiatric examination 
was conducted in January 2003, which is sufficiently detailed 
and comprehensive regarding the nature and severity of the 
service-connected disability at issue, and included 
assignment of a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  Furthermore, 
recent VA outpatient clinical records are associated with the 
claims folder.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of the service-connected disability than 
that shown in said VA examination and other evidence of 
record.  Additionally, appellant has had an opportunity to 
submit medical records and other documents.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issue in question.  

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, although 
a January 2003 VCAA letter was issued, which specifically 
advised the appellant as to which party could or should 
obtain which evidence (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)), that VCAA letter was issued after the 
initial rating decision on appellant's disability rating 
claim in question.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield v. Nicholson, No. 02-1077 (Vet. App. April 14, 
2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA Schedule for Rating Disabilities provisions 
provide a general rating formula for mental disorders, 
including anxiety disorders/major depression.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a wormlike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

Appellant's service records indicate that he served overseas 
with the Navy during World War II.  His service medical 
records reveal that a psychoneurosis (anxiety) was aggravated 
by service.  A November 1945 rating decision granted service 
connection and assigned a 50 percent evaluation for anxiety 
neurosis (which was later reduced to 10 percent).

On March 2000 VA psychiatric examination, appellant reported 
that he had been an anxious and dysphoric individual for many 
decades and had retired from his grocery store business a few 
years ago.  During the past several years, he and his spouse 
had had several difficult stressors, including diseases and 
difficulties with his children.  The examiner stated that 
appellant's symptoms included excessive anxiety about 
everyday activities; and that his symptoms moderately 
interfered with everyday social, occupational, and family 
functioning.  Generalized anxiety disorder was diagnosed with 
a GAF scale score of 50 assigned.  

A May 2001 rating decision increased the evaluation for the 
service-connected psychiatric disability from 10 percent to 
30 percent, based on said March 2000 VA psychiatric 
examination.

The evidentiary record reveals that in October 2002, 
appellant's spouse died.  VA clinical records indicate that 
in December 2002, appellant was dysthymic and grieving over 
his spouse's death.  Appetite and sleep were adequate.  He 
intended to spend a month with his daughter and grandson in 
Florida. 

On January 2003 VA psychiatric examination, appellant 
reportedly lived alone and was very upset and actively 
grieving over his spouse's death.  He was tearful and 
distraught during the examination whenever he thought about 
her; stated that he thought about her often; and that he was 
having difficulty settling the affairs after her death.  He 
reported that the 1980's was a very difficult decade for him; 
that he had had ongoing struggles with anxiety and 
depression; that he had had nightmares ever since service; 
and that during the last 8 months, he had lost 3 brothers and 
a sister in addition to his spouse.  It was noted that the 
death of his spouse was devastating and that he was suffering 
severe depression.  Additionally, it was indicated that he 
had been treated and diagnosed with melanoma in 1986 and 
prostate cancer 2 years ago, and that he was extremely 
anxious and apprehensive about a cancer recurrence.

Clinically, appellant appeared casually dressed with fair 
hygiene.  He was alert and oriented.  Speech was somewhat 
tangential and required re-direction frequently.  Generally, 
his thought processes were logical and goal-directed.  Memory 
appeared significantly impaired and early signs of mild 
dementia were entertained.  Suicidal/homicidal ideations were 
denied.  Although he reported occasionally seeing images or 
hearing things, it was noted that these did not appear to be 
frank hallucinations.  No delusional thinking was apparent.  
He reported frequent sleep difficulties and described his 
appetite as fair.  It was noted that he continued to have 
frequent elevated anxiety and depressive states over the loss 
of his spouse and appeared overwhelmed by it.  The examiner 
remarked that it had only been a few months since her death 
and that the symptoms "may resolve to some degree."  
Appellant was considered competent to manage his financial 
affairs.  

Diagnoses were generalized anxiety disorder and recurrent 
major depression, with present episode severe; and a GAF 
scale score of 35 was assigned.  The examiner stated that 
appellant had been dealing with anxiety and depression since 
service; that recent deaths of his wife and other family 
members had resulted in an "acute worsening of this 
condition"; and that he was currently severely depressed and 
incapable of employment.   

The evidentiary record reveals that the GAF Scale score of 35 
assigned appellant on January 2003 VA psychiatric examination 
is more nearly indicative of a severe degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']  A 55- 60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

Additionally, on said January 2003 VA psychiatric 
examination, the examiner opined that appellant had severe 
psychiatric impairment.  Although it was indicated that 
stressors included recent deaths of his spouse and other 
family members and the duration of his severe anxiety and 
depression might resolve to some degree in the future, it is 
the Board's opinion that the severity of his current 
psychiatric symptomatology is the determinative factor in 
rating the service-connected psychiatric disability in this 
case.  In short, his overall psychiatric impairment appears 
to have worsened as compared to an earlier March 2000 VA 
psychiatric examination and has been medically described as 
severe.  

The Board appreciates the fact that appellant had overseas 
military service during World War II.  To delay the case 
further for additional medical development would appear 
inappropriate under the circumstances presented in this case.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  With resolution of all 
reasonable doubt in appellant's favor, the Board finds that 
the diagnosis of his psychiatric disability as severe and the 
other clinical findings are more nearly reflective of severe 
occupational and social impairment.  Thus, for the 
aforestated reasons, the Board concludes that it is at least 
as likely as not that under the amended criteria, appellant's 
psychiatric disability more nearly approximates the criteria 
for a 70 percent rating with deficiencies in most areas.

However, contrary to assertions presented, an evaluation in 
excess of 70 percent for the service-connected psychiatric 
disability would not be in order, since VA examination 
revealed no bizarre or seriously inappropriate behavior, and 
appellant has been able generally to maintain his personal 
hygiene and other activities of daily living.  Additionally, 
he is alert and oriented.  In particular, the clinical 
records do not reveal total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

The clinical evidence does not show that appellant's service-
connected psychiatric disability, in and of itself, presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).




ORDER

An increased rating of 70 percent, but no more, for 
appellant's generalized anxiety disorder with major 
depression is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


